Case 0:19-cr-60083-JEM Document 30 Entered on FLSD Docket 07/29/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.19-CR-60083-JEM (s)
 U NITED STA TES O F A M ER ICA

 VS.

 JAM ESO N JEAN,

                     Defendant.
                                            /

                                    FACTUAL PROFFER
        If this m atter were to proceed to trial,the United States of America would prove the

 follow ing facts beyond a reasonable doubt. The Parties agree that these facts, which do not

 includea1lthefactsknown to theGovernm entand theDefendantJAM ESON JEAN ,aresufticient

 to provetheguiltoftheDefendantin theabove-referenced Superseding lnformation:

        On oraboutSeptem ber22,2018,Defendantdiscussedpurchmsingfentanylwith hisregular

 supplier,who offered to sellDefendant 30 capsules for $200. Defendant msked if he could
 plzrchase the fenantylon M onday. O n Septem ber 24,2018,D efendantm etw ith the supplierand

 purchased approxim ately 10 capsules containing fentanyl.

        On or about September 25, 2018,Defendant discussed selling drugs with A.M . At

 approximately 3:15 p.m .,A.M .arrived in the vicinity of Defendant's workplace in Broward

 Cotmty. Defendantsold A.M .fourofthecapsuleshehad obtained on September24. A.M .'Suse

 ofthesecapsulesresulted in A.M .'Sdeath from afentnnyloverdose. Latertestsconducted on the

 capsulesrevealed they contained am ixture offentanyl,tram adol,and quinine.

        Law enforcem ent recovered A.M .'S cellphone and used it to arranged for additional

 transactionsbetw een D efendantand an undercoveroY cer. O n October10,2018,D efendantm et




                                                             M wr. G 7,= * N
Case 0:19-cr-60083-JEM Document 30 Entered on FLSD Docket 07/29/2019 Page 2 of 2



  with the tmdercover officer in Broward Cotmty and exchanged 5 of the capsules obtained on

  Septem ber 24 for $100. The capsules were lateranalyzed and found to contain a mixture of
  fentanyl,tramadol,and quinine.

        Defendant subsequently obtained additional capsules from his regular supplier. On

  October 18, 2018,Defendant met again with the undercover officer in Broward Cotmty and

  exchanged 24 ofthese capsules for$440. n e capsules were analyzed and found to contain a
  mixttlreoffentanyl,tramadol,and quinine.

                                             A IU A N A FA JM D O O RSH A N
                                             UN ITED STATES ATTO RN EY



  Date:T zq
          h%                        By:
                                             ROB     J
                                             A SSISTAN T UN ITED STATES A TTO RN EY


  Date: .y-zy-/y                    By:
                                             J        TEw A RT LEw ls Jr.
                                             AT       EYFoRDEFENBANT
                                                                 A
  Date: 7- 5 'y                     By:
                                             J M ESO N JE
                                              EFEN DA N




                                                 2
